Citation Nr: 1438819	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bottom jaw disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a dental disability.

6.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In June 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the rating decision on appeal adjudicated the issues listed above and a claim for an increased rating for the Veteran's service-connected bilateral hearing loss, he explicitly indicated in his March 2012 VA Form 9 that he only wished to perfect his appeal with respect to the issues listed above.  For that reason, the increased rating claim is not before the Board and is not listed as one of the issues presented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2014 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to his claims of entitlement to service connection for a bottom jaw disability, a left ankle disability, a right ankle disability, a left hip disability, and a dental disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with respect to all of the issues involving claims of entitlement to service connection for a bottom jaw disability, a left ankle disability, a right ankle disability, a left hip disability, and a dental disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

At a prehearing conference before the June 2014 Board hearing, the Veteran expressed his wish to limited his appeal to service connection for a low back disability.  The Veteran's representative acknowledged that request and the limitation of the issues on appeal on the record during the Board hearing.  The transcription of these representations satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remains no allegation of error of fact or law for appellate consideration with respect to the claims of entitlement to service connection for a bottom jaw disability, a left ankle disability, a right ankle disability, a left hip disability, and a dental disability (i.e. "Issues" numbered one through five).  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement service connection for a bottom jaw disability is dismissed.

The appeal as to the issue of entitlement service connection for a left ankle disability is dismissed.

The appeal as to the issue of entitlement service connection for a right ankle disability is dismissed.

The appeal as to the issue of entitlement service connection for a left hip disability is dismissed.

The appeal as to the issue of entitlement service connection for a dental disability is dismissed.


REMAND

During his June 2014 testimony, the Veteran identified a private treating physician whose records have not been obtained.  The Veteran indicated he would seek to obtain the records and provide them to the Board, and the record was held open for this purpose.  However, the records have not been submitted.  In view of the fact that the Veteran's service treatment records are fire-related and not available for review due to no fault of his own, VA should take all reasonable steps to assist the Veteran.  The first element of service connection is whether there is a current disability.  At present there is no evidence of a current low back disability, but the Veteran testified that he sees a private physician for low back symptoms.  The AOJ should take appropriate steps to assist the Veteran in obtaining the records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide authorization for VA to obtain his complete medical records from the provider identified during his June 2014 Board hearing, or any other provider that may have relevant medical evidence.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

2.  After completing the above and any other development deemed necessary, such as obtaining a VA examination, readjudicate the claim of entitlement to service connection for a low back disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


